.....   '   ....
        AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                    Page I of I

                                                               '                   1


                                              UNITED STATES DISTRICT COURT
                                                       SOUTHERN DISTRICT OF CALIFORNIA

                                United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                           v.                                             (For Offenses Committed On or After November 1, 1987)


                                   Rene Ruiz-Serrato                                      CaseNumber: 3:19-mj-21079

                                                                                          Robert Carriedo
                                                                                          Defendant's Attorney


        REGISTRATION NO. 82456298
        THE DEFENDANT:
         IZI pleaded guilty to count(s) 1 of
                                                     ----=-----~-----------------'--~
            D was found guilty to count(s)
                   after a plea of not guilty.
                   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
        Title & Section                       Na tu re of Offense                                                          Count Number(s)
        8:1325                                ILLEGAL ENTRY (Misdemeanor)                                                  1

            D The defendant has been found not guilty on count(s)
                                                                                  ------~-----------~
                   Count(s)                                                                dismissed on the motion of the United States.
                               ------------------
                                                    IMPRISONMENT
               The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
        imprisoned for a term of:

                                       D TIME SERVED                                   nv ____\5
                                                                                              .______ days
            IZI Assessment: $10 WAIVED IZI Fine: WAIVED
            IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
            the defendant's possession at the time of arrest upon their deportation or removal.
                Court recommends defendant be deported/removed with relative,                          charged in case


             IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
        of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
        imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
        United States Attorney of any material change in the defendant's economic circumstances.

                                                                                        Monday, March 4, 2019

                           /
                      IXOJWk
                           ii            'l      '
                                    lj'         '!
        Receive                      ·~
                        DUSM                                             MAR 0 4 2019                BU ROBERTN. BLOCK
                                                             CLERK, U.S, DISTRICT cblJW1E           STATES MAGISTRATE JUDGE
                                                           SOUTHERN DISTRICT OF CALIFORNIA
                                                           BY                           DEPUTY

        Clerk's Office Copy                                                                                                          3:19-mj-21079
